NO. 12-13-00224-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                  §

HAYWARD JACKSON,                                       §        ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Relator Hayward Jackson has filed a petition for writ of mandamus complaining of
Wanda Burke, County Clerk of Anderson County, Texas. Jackson alleges that he wishes to
appeal a judgment rendered in justice court, but the respondent has failed to send the necessary
papers to the County Court of Anderson County. He requests a writ of mandamus directing the
respondent to forward the papers to the County Court in compliance with her duty under the
rules of civil procedure.
         A court of appeals has the authority to issue writs of mandamus against a judge of a
district or county in the court of appeals district and all writs necessary to enforce its jurisdiction.
TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004). In order for a county clerk to fall within our
jurisdictional reach, it must be established that the issuance of the writ of mandamus is necessary
to enforce our jurisdiction. See id.; In re Washington, 7 S.W.3d 181, 182 (Tex. App.–Houston
[1st Dist.] 1999, orig. proceeding). Jackson has not demonstrated that the exercise of our
mandamus authority against the respondent is appropriate to enforce our jurisdiction. Therefore,
we do not have jurisdiction to issue a writ of mandamus directed to the respondent.
Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.
Opinion delivered July 3, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                    (PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                             JULY 3, 2013


                                        NO. 12-13-00224-CV


                                HAYWARD JACKSON,
                                       Relator
                                         v.
                            WANDA BURKE, COUNTY CLERK,
                                     Respondent




                                     ORIGINAL PROCEEDING


              ON THIS DAY came to be heard the petition for writ of mandamus filed by
HAYWARD JACKSON, who is the relator in Cause No.TDC-120001-2, pending on the docket
of the County Court of Anderson County, Texas. Said petition for writ of mandamus having
been filed herein on June 28, 2013, and the same having been duly considered, because it is the
opinion of this Court that this court is without jurisdiction to issue a writ of mandamus, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby dismissed for want of jurisdiction.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.